internal_revenue_service number info release date index no date dear this is in response to your letter that asks for information concerning the use of dyed_diesel_fuel in school buses we hope this general information is helpful sec_4081 of the internal_revenue_code imposes a federal excise_tax on certain removals entries and sales of taxable_fuel sec_4083 provides that diesel_fuel is a taxable_fuel under sec_4082 and sec_48_4082-1 of the manufacturers and retailers excise_tax regulations tax is not imposed if among other conditions the diesel_fuel is dyed as required sec_4041 imposes a tax on diesel_fuel sold or used as a fuel in a diesel- powered highway vehicle if no tax has been imposed by sec_4081 however sec_48_4082-4 provides that the sec_4041 tax does not apply with respect to any liquid for use in a bus while the bus is engaged in the transportation of students and employees of schools as defined in the last sentence of sec_4221 the last sentence of sec_4221 provides that the term school means an educational_organization that normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of students in attendance at the place where its educational activities are carried on the term bus for purposes of sec_4041 is not defined in the code the applicable regulations or the legislative_history designation of a vehicle as a bus usually will be made upon manufacture and included in the vehicle identification_number assigned to a vehicle in designating the type of vehicle a manufacturer will consider the weight dimensions specifications and or features that distinguish buses from trucks or passenger automobiles for example features used to identify transit buses upon manufacture or subsequent modification have included straight-back seats of the bench type accordion or folding-type doors at the front of the bus and often a second door in the middle or rear for passengers to leave the bus facilities for baggage storage and certain transmission gear ratios acceleration and maximum speeds and aisle space for standees standard sedans vans and eight and nine passenger station wagons engaged in the transportation of students and employees of schools are not buses if you decide you want a written_statement that interprets and applies these tax laws to your specific set of facts your request must comply with revproc_2001_1 2001_1_irb_1 which describes the irs’ administrative procedures and requirements for issuing a letter_ruling we have enclosed a copy of revproc_2001_1 for your convenience if you have any questions concerning this letter sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosure
